Citation Nr: 0213701	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-18 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
October 2001.


FINDING OF FACT

The veteran does not suffer from PTSD related to a verified 
inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes deck logs from the ship on which 
the veteran served, his service personnel and medical 
records, VA medical records, VA examination reports, and 
private medical records.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  In this regard, 
the Board notes that, in a statement from the veteran 
received at the RO in February 2002, he essentially 
questioned that adequacy of the VA PTSD examination which he 
was afforded.  However, inasmuch as the examination report 
reflects that the examiner reviewed the veteran's claims 
file, recorded his medical history, noted his current 
complaints, conducted a mental status examination, and 
offered appropriate assessments and diagnoses, the Board 
finds that it is adequate for purposes of this case.

Additionally, the Board notes that, in the February 2002 
statement, the veteran requested that S. Blight, a 
psychiatric mental health clinician at the VA Hospital 
Psychology Department, be contacted in connection with his 
claim.  Thereafter, in a statement received at the RO in May 
2002, the veteran alleged that, although the VA had requested 
copies of his medical records, copies of his mental treatment 
records had not been requested and "the one person that has 
been over [his] case" had not been contacted.  However, a 
review of the claims file reflects that the veteran's 
treatment records from the mental health clinic, to include 
treatment reports authored by S. Blight, have been obtained 
and are available for consideration.  Accordingly, the Board 
finds that the available evidence is sufficient for a 
determination with respect to the issue of entitlement to 
service connection for PTSD.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and remand from the Board have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the RO sent correspondence to the veteran on 
numerous occasions, to include November 2001 and February 
2002, which indicated, in part, that VA would obtain any 
pertinent medical evidence identified by the veteran.  
Therefore, the veteran was kept apprised of what he must show 
to prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA received the veteran's claim of entitlement to service 
connection for PTSD in April 2000.  Pertinent law provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board also 
notes that 38 C.F.R. § 3.304(f) was recently amended with 
respect to personal assault PTSD claims.  However, that 
amendment did not change the pertinent part of the regulation 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).

The RO has implicitly determined that the veteran did not 
engage in combat with the enemy, and the Board must affirm 
that finding.  Service records do not support a finding of 
combat service, nor is there other supporting evidence of 
combat service.  Accordingly, there must be credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

The RO has undertaken appropriate action to verify the 
stressors claimed by the veteran, but only one stressor has 
been verified; namely, the veteran's naval vessel has been 
identified as assisting a stranded destroyer in 1965 in 
Vietnam. 

The record includes VA treatment reports which reflect 
diagnostic impressions of PTSD.  Additionally, a May 2000 
statement from a Doctor of Osteopathy (D.O.) notes that the 
veteran's symptoms of depression, anxiety, insomnia, and 
somatic complaints are consistent with post traumatic stress 
syndrome.  Similarly, a May 2001 opinion from the veteran's 
psychiatric mental health clinician, includes the opinion 
that the veteran is disabled as a result of his experiences 
in Vietnam.  

In a May 2001 statement, S. Blight, APRN, PP, reported that 
seeing the veteran for depression and PTSD since June 2000 
and that previously he had been receiving treatment at a VA 
medical facility.  She indicated that he had difficulties 
related to his experiences in Vietnam. 

A December 2001 report of VA fee basis psychiatric 
examination is to the effect that the veteran's medical 
records were received and reviewed.  The impressions included 
major depression, recurrent, moderate to severe, and anxiety, 
not otherwise specified.  The examiner commented that the 
veteran's verified stressful experience was described as more 
of a salvage operation and not an event that threatened death 
or serious injury to the veteran or to those around him.  The 
examiner further noted that the veteran's response did not 
involve intense fear, helplessness, or horror at the 
situation.  The examiner concluded that the veteran did not 
meet criterion A as related to the stressful incident, thus, 
he did not meet the full criteria of DSM-IV diagnosis for 
PTSD.  

In reviewing the record, the Board notes that the VA 
examination report reflects that the examiner has 
acknowledged the veteran's military service in the Republic 
of Vietnam.  However, after examining the veteran and noting 
his symptoms in detail, the examiner has declined to find 
that the veteran suffers from PTSD.  Accordingly, although 
the veteran is in receipt of VA outpatient mental health 
treatment for PTSD, the Board believes that the December 2001 
opinion of the VA examiner is entitled to greater weight.  
The examination was conducted for the express purpose of 
determining if the veteran suffers from PTSD.  This report 
shows that the veteran's history, including his VA mental 
health treatment, and symptoms were considered in detail and 
the examiner concluded that a diagnosis of PTSD is not 
warranted.  

The VA treatment records, statement from the veteran's 
psychiatric mental health clinician, as well as from his 
D.O., which note findings of PTSD are based in large part on 
history provided by the veteran.  Accordingly, VA need not 
accept such findings for purposes of establishing a basis for 
a grant of service connection for PTSD.  Inasmuch as the 
December 2001 VA fee basis examination report includes a 
diagnosis and opinion based on examination of the veteran, a 
review of his medical records to include the statements from 
the veteran's psychiatric mental health clinician and his 
D.O., consideration of his verified stressor, and 
consideration of DSM-IV diagnostic criteria; the Board finds 
the finding of this examination to be entitled to more weight 
than the VA treatment records and statements furnished by the 
veteran. 

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialist who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a diagnosis of PTSD 
related to the verified stressor.  The Board finds the 
opinions of the December 2001 examiner to be persuasive and 
supported by the examination findings. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER


The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

